Case 1:13-cr-00048-TWP-TAB Document 99 Filed 09/23/20 Page 1 of 2 PageID #: 270




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:13-cr-00048-TWP-TAB
                                                   )
 QUINCY WILBOURN,                                  ) -01
                                                   )
                             Defendant.            )

                 ORDER ADOPTING REPORT AND RECOMMENDATION


        On August 31, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 97). The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge's Report and Recommendation, hereby adopts the Magistrate Judge's Report and

 Recommendation.


        IT IS SO ORDERED.

        Date:    9/23/2020




 Distribution:

 Joseph Martin Cleary
 INDIANA FEDERAL COMMUNITY DEFENDERS
 joe_cleary@fd.org

 William H. Dazey, Jr.
 INDIANA FEDERAL COMMUNITY DEFENDERS
 bill.dazey@fd.org
Case 1:13-cr-00048-TWP-TAB Document 99 Filed 09/23/20 Page 2 of 2 PageID #: 271




 Pamela S. Domash
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 pamela.domash@usdoj.gov

 Gayle Helart
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 gayle.helart@usdoj.gov

 Matthew J. Lasher
 UNITED STATES ATTORNEY'S OFFICE
 matthew.lasher@usdoj.gov
